46 F.3d 1135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.James Ed HART, Appellant,v.A.L. LOCKHART, Arkansas Department of Correction, Appellee.
No. 94-1331.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 30, 1994.Filed:  Jan. 17, 1995.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
James Ed Hart, an Arkansas prisoner, filed this 28 U.S.C. Sec. 2254 petition for writ of habeas corpus and the district court1 denied relief.  On appeal, Hart argues that his waiver of rights before making a written confession was not voluntary.  Having carefully reviewed the record, we reject this claim for the reasons relied upon by the district court.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, Senior United States District Judge for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas